t c summary opinion united_states tax_court philip m cavanagh petitioner v commissioner of internal revenue respondent docket no 18772-04s filed date philip m cavanagh pro_se john w stevens for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure after a concession the issue for decision is whether petitioner’s business transportation_expenses should be included on schedule a itemized_deductions or on schedule c profit or loss from business at the time the petition in this case was filed petitioner resided in redford michigan this case was deemed to be submitted fully stipulated under rule and the facts stipulated are so found background during petitioner held two jobs one as a commissioner for the county of wayne the county and the other as a sales representative for west publishing corp west during a workday petitioner would drive to various locations performing duties for both positions petitioner timely filed with the internal_revenue_service a form_1040 u s individual_income_tax_return for attached to the return were various forms including a schedule a and two form sec_2106 employee business_expenses 1respondent concedes that petitioner is entitled to a deduction of dollar_figure for additional state_and_local_income_taxes and real_estate_taxes 2the facts are not in dispute and the issue is primarily one of law sec_7491 concerning burden_of_proof has no bearing on this case on the form_2106 relating to petitioner’s employment with west petitioner reported the following expenses expense vehicle expenses parking fees tolls transportation etc expenses away_from_home_overnight other business_expenses total amount dollar_figure big_number big_number big_number on the form_2106 relating to petitioner’s employment with the county petitioner reported the following expenses expense vehicle expenses expenses away_from_home_overnight other business_expenses total amount dollar_figure big_number these expenses totaling dollar_figure were deducted by petitioner as unreimbursed employee_expenses on his schedule a by letter respondent notified petitioner of a proposed_adjustment in petitioner’ sec_2002 federal income taxes resulting from the application of the alternative_minimum_tax respondent however indicated that petitioner had an overpayment of dollar_figure resulting from the payment of excess social_security_taxes of dollar_figure petitioner filed a form 1040x amended u s individual_income_tax_return for attached to the form 1040x were various forms including two schedules c and two form sec_2106 petitioner moved from schedule a to schedule c the following expenses relating to his employment with west expense vehicle expenses parking fees tolls transportation etc total amount dollar_figure big_number petitioner did not move his earnings from his employment with west to the new schedule c petitioner also moved from schedule a to the second schedule c vehicle expenses of dollar_figure relating to his employment with the county petitioner did not move his earnings from his employment with the county to the new schedule c petitioner also reported an additional schedule a deduction of dollar_figure for additional state and local_taxes and real_estate_taxes subsequently respondent sent petitioner a notice_of_deficiency for determining a deficiency of dollar_figure resulting from the application of the alternative_minimum_tax respondent also determined that petitioner had an overall overpayment of dollar_figure resulting from the payment of excess social_security_taxes of dollar_figure additionally respondent determined that petitioner’s transportation_expenses of dollar_figure and dollar_figure should be included on schedule a not schedule c discussion sec_162 authorizes a deduction for all ordinary and necessary expenses paid_or_incurred during a taxable_year in carrying_on_a_trade_or_business a trade_or_business includes the trade_or_business of being an employee 91_tc_352 54_tc_374 the costs of going between one business location and another business location generally are deductible under sec_162 revrul_55_109 1955_1_cb_261 the parties disagree as to whether petitioner’s transportation_expenses should be reported on schedule a or schedule c respondent contends that petitioner as an employee must claim the expenses at issue on his schedule a as miscellaneous_itemized_deductions and that they are limited to the amount that exceeds the 2-percent floor imposed by sec_67 sec_62 allows taxpayers to deduct from gross_income trade_or_business_expenses which are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee emphasis added expenses excluded under the sec_62 employee expense limitation are treated as itemized_deductions under sec_63 under sec_67 miscellaneous_itemized_deductions defined as all itemized_deductions other than those specifically enumerated therein are subject_to a 2-percent floor and are allowable only to the extent that the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income sec_67 because trade_or_business_expenses subject_to sec_62 such as petitioner’s unreimbursed transportation_expenses are not among the deductions listed in sec_67 they are miscellaneous_itemized_deductions subject_to the 2-percent floor sec_62 sec_67 sec_162 see also 72_f3d_938 1st cir affg tcmemo_1995_51 further revrul_90_23 1990_1_cb_28 advises petitioner to report his transportation_expenses as miscellaneous_itemized_deductions for a taxpayer with one or more regular places of business if the taxpayer is an employee the taxpayer may deduct daily transportation_expenses only as a miscellaneous itemized_deduction subject_to the 2-percent floor provided in sec_67 of the code id emphasis added 3although revenue rulings are not binding on the courts see eg 445_f2d_1142 5th cir they may be helpful and persuasive 87_tc_1233 on the basis of the foregoing the court concludes that petitioner must report his transportation_expenses as miscellaneous_itemized_deductions on schedule a reviewed and adopted as the report of the small_tax_case division decision will be entered under rule reporter’s note this opinion was amended by order dated date
